Citation Nr: 1140525	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition (claimed as a skin rash). 

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include depression and a disability manifested by memory loss. 

3.  Entitlement to service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2009 decision, the Board denied service connection for diabetes mellitus type II, hypertension, erectile dysfunction, a skin condition, and memory loss.  The Veteran appealed the Board's decision as to the denial of the claims for service connection for diabetes mellitus type II, hypertension, a skin condition, and memory loss to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court affirmed the Board's denial of the claims of service connection for diabetes type II and hypertension, and set aside the Board's denial of service connection for a skin condition and memory loss and remanded both matter for proceedings consistent with the Memorandum Decision.   

In October 2010, the Board remanded the issue of service connection for a heart condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its April 2011 Memorandum Decision, the Court indicated that the Board failed to take into account that the Veteran's service connection claim for memory loss reasonably encompassed a claim for service connection for depression.  The Court cited to its decision in Clemons v. Shinseki, 23 Vet App 1 (2009) in which it held that VA may not limit a claim only to that which is identified by the Veteran.   The Board has accordingly recharacterized the Veteran's claim now as service connection for an acquired psychiatric disability, to include depression and memory loss.  [PTSD has specifically been excluded from consideration in this claim as the RO denied service connection for such in a December 2004 rating decision and the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)].  

Service records show that the Veteran was seen on several occasions in service for complaints related to his mental health.  In December 1971, he was seen for anxiety, and in April 1974, he presented for complaints of nervousness as he wanted a couple of days to get himself together.  A March 1975 letter reflected that the Veteran was classified with a mixed personality disorder manifested by obstructionism, intentional inefficiency, poor judgment, and ineptness.  On the Report of Medical History at service discharge in March 1975, the Veteran indicated having had/having now depression or excessive worry.  The examiner also noted on that report the Veteran had depression, situational, not treated, no complications, no sequelae.  Post-service treatment records show various diagnoses to include depression, dysthymic disorder, and anxiety disorder.  Notably, the report of an August 2003 private psychological examiner noted a cognitive disorder of unknown etiology and noted that the Veteran's deficits may be due to medication side effects or secondary to anxiety and depression.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79   (2006); Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  On remand, the Veteran should be afforded an examination to determine the etiology of any acquired psychiatric disability, to specially include consideration of the evidence in-service noted herein.   

As to the claim for a skin condition, the Court found that the Board erred when it relied on VA examinations in October 2004 and February 2007, which were negative for skin rashes, to conclude that the Veteran did not have a chronic skin condition.  The Court observed that the Veteran need only have a disability at any time during the pendency of the claim, and that he had a rash on the day that he filed his claim.  

The service treatment records reveal a January 1975 report of hospital treatment for a penis infection which resulted from a laceration he suffered a couple of weeks earlier. The diagnosis was cellulitis of the penis.  The report reflects that the Veteran was placed on bed rest and antibiotics, and that the "inflammation resolved rapidly."  Although the March 1975 separation examination does note the hospital treatment for a "skin disease on penis," clinical evaluation at that time revealed normal skin and lymphatics.  Post service records include the report of a May 2003 VA Agent Orange registry examination reflecting rashes on the inguinal area and scaly plantars and webs, and a diagnosis of dermatophytosis of the inguinal and feet.  While October 2004 and February 2007 reports of VA primary care show that the Veteran denied any skin rash or lesions, with the February 2007 report reflecting normal physical examination of the skin, the record shows that the Veteran has been  prescribed skin ointments for fungal infections since that time.  On remand, the Veteran should be afforded an examination to determine the etiology of any current skin condition to include any condition that manifested during the appeal period.   Id. 

Finally, as to the claim for service connection for a heart condition, the Board remanded the matter in October 2010.  The Board instructed the RO to provide an addendum report to the July 2009 VA examination report, and to readjudicate the claim.  Subsequently, an addendum report was obtained in November 2010.  However, the claim has not been readjudicated.  On remand, the RO must readjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA psychiatric examination to determine the nature and etiology of any currently acquired psychiatric disability (other than PTSD).  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should note all current psychiatric diagnoses, and determine whether there is a 50 percent probability or greater that any currently diagnosed acquired psychiatric disability is related to the Veteran's service.  The examiner must specifically consider the in-service notations related to the Veteran's mental health.  

The examiner must provide supporting rationale for any opinion rendered and address any contradictory evidence of record. 

A report should be prepared and associated with the Veteran's VA claims folder. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule a VA skin examination to determine the nature and etiology of any current skin condition, or any such condition shown in the record during the applicable period.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should note all current skin conditions, to include any condition reflected in the record after service, and determine whether there is a 50 percent probability or greater that any of those skin conditions are related to the Veteran's service.  The examiner must specifically consider the in-service notations related to the Veteran's skin.  

The examiner must provide supporting rationale for any opinion rendered and address any contradictory evidence of record. 

A report should be prepared and associated with the Veteran's VA claims folder. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.   Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.   Readjudicate the Veteran's claims for a skin condition, an acquired psychiatric disability, and a heart condition.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


